                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
UNITED STATES DISTRICT COURT                                                DATE FILED: 12/5/2019
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
TIBOR KISS,                                                           No.: 17-cv-10029(LGS)

                               Plaintiff,                             SUBPOENA DUCES TECUM

         -against-

CLINTON GREEN NORTH,LLC,DERMOT
CLINTON GREEN LLC, AVALONBAY
COMMUNITIES INC., JUDY PAINTING CORP. and
ABC CORP., a fictitious name intending to be that of an
unknown general contractor,

                              Defendants.
------------------------------------------------------------------X
CLINTON GREEN NORTH,LLC,

                               Third-Party Plaintiff,

         -against-

JUDY PAINTING CORP.,Z&Z CONSTRUCTION &
PAINTING,INC., and Z&Z SERVICE 1NC.,

                             Third-Party Defendants.
       -----------------------------------------------------------X

TO:      New York —Presbyterian Hospital Lower Manhattan
         Medical Correspondence Unit
         170 William Street
         New York, New York 10038

       WE COMMAND YOU,that all business and excuses being laid aside, pursuant to Rule
45(a)(2),(b),(d), and(e)ofthe Federal Rules of Civil Procedure,to produce and deliver to WOOD
SMITH HENNING & BERMAN,LLP,located at 685 Third Avenue,l8th Floor,New York,New
York 10017,the complete certified medical records pertaining to plaintiff Tibor Kiss, on or before
January 6,2020 at 9:00 a.m.

        Your appearance is not required. You are merely required to deliver the certified records to
our office. Upon receipt, please contact Bolam Kim at (212) 999-7133 in order to avoid any
inconvenience to you.




 LEGAL:10763-0002/13327255.1
       A copy ofRule 45 ofthe Federal Rules of Civil Procedure—including Rule 45(d)relating to
protecting a person subject to a subpoena and Rule 45(e) relating to duties in responding to a
subpoena—are attached.

Dated: New York, New York
       December 4, 2019


SO ORDERED:



The Honorable Lorna G. Schofield
Untied States District Judge
                                           WOOD SMITH HENNING & BERMAN,LLP

                                           I~
                                                    Bolam Kim
                                                    Attorneysfor Defendant
                                                    Judy Painting Corp.
                                                    685 Third Avenue, 18th Floor
                                                    New York, New York 10017
                                                    (212)999-7133
                                                    bkim~a~,wshblaw.com
TO:

RONAI & RONAI,LLP
Timothy Lavin, Esq.
Attorneysfor Plaintiff
34 Adee Street
Port Chester, New York 10573
(800)-664-7111
timoth~avin(a~ronaifirm.com

NEWMAN MYERS KREINES GROSS HARRIS,P.C.
Timothy Parlin, Esq.
Attorneysfor Defendant/Third-Party Plaintiff
Clinton Green North,LLC,
Dermot Clinton Green,LLC,and
AvalonBay Communities,Inc.
40 Wall Street, 26th Floor
New York, New York 10005
(212)384-7095
~alin(a~nmk~h.com




 LEGAL:10763-0002/13327255.1                    2
RUTA SOULIOS & STRATIS LLP
Joseph A. Ruta, Esq.
Attorneysfor Third-Party Defendant
Z&Z Service Inc.
211 East 43rd Street, 24th Floor
New York, New York 10017
(212)997-4500
jruta(a~lawn~j.com




 LEGAL:10763-0002/13327255.1
Rule 45. Subpoena, FRCP Rule 45




  United States Code Annotated
    Federal Rules of Civil Procedure for the United States District Courts (Refs & Annos)
      Title VI. Trials

                                          Federal Rules of Civil Procedure Rule 45

                                                       Rule 45. Subpoena

                                                           Currentness


(a)In General.



  (1)Form and Contents.



    (A)Requirements--In General. Every subpoena must:



       (i) state the court from which it issued;



       (ii) state the title of the action and its civil-action number;



       (iii) command each person to whom it is directed to do the following at a specified time and place: attend and testify;
       produce designated documents,electronically stored information, or tangible things in that person's possession, custody,
       or control; or permit the inspection of premises; and



       (iv) set out the text of Rule 45(d) and (e).



    (B)Command toAttend aDeposition--Notice ofthe Recording Method. A subpoena commanding attendance at a deposition
    must state the method for recording the testimony.



    (C) Combining or Separating a Command to Produce or to Permit Inspection; Specifying the Form for Electronically
    Stored Information. A command to produce documents, electronically stored information, or tangible things or to permit
    the inspection of premises maybe included in a subpoena commanding attendance at a deposition, hearing, or trial, or may
    be set out in a separate subpoena. A subpoena may specify the form or forms in which electronically stored information
     is to be produced.



     (D)Command to Produce; Included Obligations. A command in a subpoena to produce documents, electronically stored
     information, or tangible things requires the responding person to permit inspection, copying, testing, or sampling of the
     materials.



   (2)Issuing Court. A subpoena must issue from the court where the action is pending.


              _   _ ._                    _ e~ _          __ _           .___ _   ~. ~ _ ~   _ ~._
Rule 45. Subpoena, FRCP Rule 45




  (3)Issued by Whom. The clerk must issue a subpoena, signed but otherwise in blank, to a party who requests it. That party
  must complete it before service. An attorney also may issue and sign a subpoena if the attorney is authorized to practice
  in the issuing court.



  (4) Notice to Other Parties Before Service. If the subpoena commands the production of documents, electronically stored
  information, or tangible things or the inspection of premises before trial, then before it is served on the person to whom it is
  directed, a notice and a copy of the subpoena must be served on each party.



(b)Service.



  (1) By Whom and How; Tendering Fees. Any person who is at least 18 years old and not a party may serve a subpoena.
  Serving a subpoena requires delivering a copy to the named person and, if the subpoena requires that person's attendance,
  tendering the fees for 1 day's attendance and the mileage allowed by law. Fees and mileage need not be tendered when the
  subpoena issues on behalf of the United States or any of its officers or agencies.



  (2)Service in the United States. A subpoena may be served at any place within the United States.



  (3) Service in a Foreign Country. 28 U.S.C. § 1783 governs issuing and serving a subpoena directed to a United States
  national or resident who is in a foreign country.



  (4)ProofofService. Proving service, when necessary, requires filing with the issuing court a statement showing the date and
  manner of service and the names of the persons served. The statement must be certified by the server.



(c)Place of Compliance.



  (1) For a Trial, Hearing, or Deposition. A subpoena may command a person to attend a trial, hearing, or deposition only
   as follows:



     (A)within 100 miles of where the person resides, is employed, or regularly transacts business in person; or



     (B)within the state where the person resides, is employed, or regularly transacts business in person, if the person



        (i) is a party or a party's officer; or



        (ii) is commanded to attend a trial and would not incur substantial expense.



  (2)For Other Discovery. A subpoena may command:




   x_-- --.~ ~.___ ~ _~
                      i ~
                                                                 '~   "    _
Rule 45. Subpoena, FRCP Rule 45




    (A)production of documents, electronically stored information, or tangible things at a place within 100 miles of where the
    person resides, is employed, or regularly transacts business in person; and



    (B)inspection of premises at the premises to be inspected.



(d)Protecting a Person Subject to a Subpoena; Enforcement.



  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney responsible for issuing and serving a subpoena
  must take reasonable steps to avoid imposing undue burden or expense on a person subject to the subpoena. The court for
  the district where compliance is required must enforce this duty and impose an appropriate sanction--which may include lost
  earnings and reasonable attorney's fees--on a party or attorney who fails to comply.



  (2) Command to Produce Materials or Permit Inspection.



    (A)Appearance Not Required. A person commanded to produce documents,electronically stored information, or tangible
    things, or to permit the inspection of premises, need not appear in person at the place of production or inspection unless
     also commanded to appear for a deposition, hearing, or trial.



    (B) Objections. A person commanded to produce documents or tangible things or to permit inspection may serve on the
    party or attorney designated in the subpoena a written objection to inspecting,copying,testing, or sampling any or all ofthe
    materials or to inspecting the premises--or to producing electronically stored information in the form or forms requested.
     The objection must be served before the earlier ofthe time specified for compliance or 14 days after the subpoena is served.
     If an objection is made, the following rules apply:



       (i) At any time, on notice to the commanded person, the serving party may move the court for the district where
       compliance is required for an order compelling production or inspection.



       (ii) These acts may be required only as directed in the order, and the order must protect a person who is neither a party
       nor a party's officer from significant expense resulting from compliance.



  (3) Quashing or Modifying a Subpoena.



    (A) When Required. On timely motion, the court for the district where compliance is required must quash or modify a
     subpoena that:



       (i) fails to allow a reasonable time to comply;



       (ii) requires a person to comply beyond the geographical limits specified in Rule 45(c);




                                         _               _.___~_
                                                                                                                              '3
Rule 45. Subpoena, FRCP Rule 45



      (iii) requires disclosure of privileged or other protected matter, if no exception or waiver applies; or


      (iv) subjects a person to undue burden.


   (B) When Permitted. To protect a person subject to or affected by a subpoena, the court for the district where compliance
   is required may, on motion, quash or modify the subpoena if it requires:


      (i) disclosing a trade secret or other confidential research, development, or commercial information; or


      (ii) disclosing an unretained expert's opinion or information that does not describe specific occurrences in dispute and
      results from the expert's study that was not requested by a party.


    (C)Specifying Conditions as an Alternative. In the circumstances described in Rule 45(d)(3)(B), the court may, instead of
    quashing or modifying a subpoena, order appearance or production under specified conditions if the serving party:


      (i) shows a substantial need for the testimony or material that cannot be otherwise met without undue hardship; and


      (ii) ensures that the subpoenaed person will be reasonably compensated.


(e) Duties in Responding to a Subpoena.


  (1) Producing Documents or Electronically Stored Information. These procedures apply to producing documents or
  electronically stored information:


    (A)Documents. A person responding to a subpoena to produce documents must produce them as they are kept in the
    ordinary course of business or must organize and label them to correspond to the categories in the demand.


    (B) Form for Producing Electronically Stored Information Not Specified. If a subpoena does not specify a form for
    producing electronically stored information, the person responding must produce it in a form or forms in which it is
    ordinarily maintained or in a reasonably usable form or forms.


    (C)Electronically Stored Information Produced in Only One Form. The person responding need not produce the same
    electronically stored information in more than one form.


    (D)Inaccessible Electronically Stored Information. The person responding need not provide discovery of electronically
    stored information from sources that the person identifies as not reasonably accessible because of undue burden or cost.
    On motion to compel discovery or for a protective order, the person responding must show that the information is not
    reasonably accessible because of undue burden or cost. Ifthat showing is made,the court may nonetheless order discovery



              _                                                       _ _ _ _ __. W___V___.._.__
Rule 45. Subpoena, FRCP Rule 45



     from such sources if the requesting party shows good cause, considering the limitations of Rule 26(b)(2)(C). The court
     may specify conditions for the discovery.



 (2) Claiming Privilege or Protection.



    (A)Information Withheld. A person withholding subpoenaed information under a claim that it is privileged or subject to
     protection as trial-preparation material must:



          (i) expressly make the claim; and



          (ii) describe the nature ofthe withheld documents,communications,or tangible things in a manner that, without revealing
          information itself privileged or protected, will enable the parties to assess the claim.



     (B)Information Produced. If information produced in response to a subpoena is subject to a claim of privilege or of
     protection as trial-preparation material, the person making the claim may notify any party that received the information
     of the claim and the basis for it. After being notified, a party must promptly return, sequester, or destroy the specified
     information and any copies it has; must not use or disclose the information until the claim is resolved; must take reasonable
     steps to retrieve the information if the party disclosed it before being notified; and may promptly present the information
     under seal to the court for the district where compliance is required for a determination of the claim. The person who
         produced the information must preserve the information until the claim is resolved.



(fl Transferring aSubpoena-Related Motion. When the court where compliance is required did not issue the subpoena, it
may transfer a motion under this rule to the issuing court if the person subject to the subpoena consents or if the court finds
exceptional circumstances. Then, if the attorney for a person subject to a subpoena is authorized to practice in the court where
the motion was made, the attorney may file papers and appear on the motion as an officer of the issuing court. To enforce its
order, the issuing court may transfer the order to the court where the motion was made.



(g)Contempt.The court for the district where compliance isrequired--and also, after a motion is transferred, the issuing court--
may hold in contempt a person who, having been served,fails without adequate excuse to obey the subpoena or an order related
to it.



   CREDITS)
  (Amended December 27, 1946, effective March 19, 1948; December 29, 1948, effective October 20, 1949; March 30, 1970,
effective July 1, 1970; April 29, 1980, effective August 1, 1980; April 29, 1985, effective August 1, 1985; March 2, 1987,
effective August 1, 1987; Apri130, 1991, effective December 1, 1991; Apri125, 2005, effective December 1, 2005; April 12,
2006, effective December 1, 2006; Apri130, 2007, effective December 1, 2007; April 16, 2013, effective December 1, 2013.)



ADVISORY COMMITTEE NOTES
 1937 Adoption


This rule applies to subpoenas ad testificandum and duces tecum issued by the district courts for attendance at a hearing or a
trial, or to take depositions. It does not apply to the enforcement ofsubpoenas issued by administrative officers and commissions
pursuant to statutory authority. The enforcement of such subpoenas by the district courts is regulated by appropriate statutes.

                         m_
                                                                                           ~n~
                                                                                         OCA OfFcial Form Ho.: 960
          AUTHORIZATION FOR RELEASE OF HEALTH INFORMATION PURSUANT TO HIPAA
                   (This form hes been approved by the New York State Department otHealth]

 Patient Name                                                                  Date of Birth                    Social Security N       r
  Tibor Kiss                                                                           983
 Patient Address
  1544 41st Street Brooklyn, NY 11218

I, or my authorized representative, request that health information regarding my care and treatment be released as set forth on this form:
In accordance with New York State Law and the Privacy Rule ofthe Health Insurance Portability and Accountability Act of 1996
(HIPAA), I understand that:
1. This authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
TREATMENT,except psychotherapy notes, and CONFIDENTIAL HIV* RELATED IlYFORMAI'ION only if[place my initials on
the appropriate line in Item 9(a). to the event the health information described below includes any of these types of information, and I
initial the line on the box in Item 9(a), I specifically authorize release of such information to the persons)indicated in Item 8.
2. If I am authorizing the release of HIV-related, alcohol or drug treatment, or mental health treatment information, the recipient is
prohibited from redisclosing such information without my authorization unless permitted to do so under federal or state law. I
 understand that I have the right to request a list of people who may receive or use my HIV-related information without authorization. If
I experience discrimination because of the release or disclosure of HIV-related information, I may contact the New York State Division
of Human Rights at (212) 480-2493 or the New York City Commission of Human Rights at (212) 306-7450. These agencies are
 responsible for protecting my rights.
3. I have the right to revoke this authorization at any time by writing to the health caze provider listed below. I understand that I may
 revoke this authorization except to the extent that action has already been taken based on this authorization.
4. I understand that signing this authorization is voluntary. My treatrnent, payment, enrollment in a health plan, or eligibility for
 benefits will not be conditioned upon my authorization of this discloswe.
 5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in Item 2), and this
 redisclosure may no longer be protected by federal or state law.
6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
 ~euF wTTN aNV[~NF,cITHF.R'i'HAN THE ATTORNEY OR GOVERNMENTAL AGENCY SPECIFIED IN ITEM 9(b).
 7. Name and address of health provider or entity to release this information:
     New York Presbyterian Hospital -Lowetr Manhattan 170 William St, New York, NY 10038
 8. Name and address of persons)or category of person to whom this information will be sent:
    WOOD SMITH HENNING & BERMAN,LLP 685 Third Avenue,l8th Floor New York,NY 10017                                                          p
9(a). Specific information to be released:
     ❑ Medical Record from (insert date)          ~s                   to (insert date) o/a
     ❑ Entire Medical Record,including patient histories,     office notes  (except psychotherapy notes), test results, radiology studies, films,
        referrals, consults, billing records, insurance records, and  records  sent to you by other health care providers.
     D Other:   Medical    records    for D/A:  9/12/2017                                    Include: (Indicate 6y Initialing)
                to present                                                                               AlcohoUDrug Treatment
                                                                                                         Mental Health Information
Authorization to Discuss Health      Information                                                         HIV-Related Information

  (b)O By initialing here                 I authorize           4~8
                                Inirials                                  Name ofindividual health care provider
      to discuss my health information with my attorney, or a govemmeotal agency, listed here:
                                   n/a
                                           Attome /Firm Name or Governmental A nc Name
 10. Reason for release of information:                              11. Date or ev nt o which this authorization will expire:
     0 At request of individual                                                [j
     D Other: ~ge~                                                              —L
 12. If not the patient, name ofperson signing form:                 13. Authority to sign on behalf of patient:

 All items q~► this form have been completed and my questions about this form have been answered. In addition, I have been provided a


                                                                          Dam: O                        q
             of patient or representative authorized by law.
 *        an I  unodeficie y Virue that caueea AIDS. The New York State,Public Health I.aw protects information which reasonably could
     ~ entify meone ee h ng HIV eymptome or inf~~~+nformation eggrding a peroon's contacb.
                                           . Noa,n n,ea~,sew a~vase'
                                             cwrn.a ie watcnaa~    cau~r ~ ,
                                              p~ylatraUon No.01VEbZ174~i
